     Case 2:18-cv-03523-SJO-GJS Document 83 Filed 05/07/19 Page 1 of 4 Page ID #:859



      GLANCY PRONGAY & MURRAY LLP
 1    Brian P. Murray (pro hac vice)
 2    bmurray@glancylaw.com
      Garth A. Spencer (pro hac vice)
 3    gspencer@glancylaw.com
      230 Park Avenue, Suite 530
 4    New York, NY 10169
      Telephone: (212) 682-5340
 5    Facsimile: (212) 884-0988
 6
      Kevin F. Ruf (SBN 136901)
 7    kruf@glancylaw.com
      1925 Century Park East, Suite 2100
 8    Los Angeles, CA 90067
 9    Telephone: (310) 201-9150
      Facsimile: (310) 201-9160
10
11    Attorneys for Plaintiff

12
                            UNITED STATES DISTRICT COURT
13                         CENTRAL DISTRICT OF CALIFORNIA
14
       HOWARD WINSTON,                        Case No. 2:18-CV-03523-SJO-GJS
15
                       Plaintiff,             STIPULATION OF DISMISSAL
16                                            WITH PREJUDICE
17          v.

18     WESTERN ASSET MANAGEMENT
       COMPANY, WESTERN ASSET
19     MANAGEMENT COMPANY LTD.,
       WESTERN ASSET MANAGEMENT
20     COMPANY LIMITED, WESTERN
       ASSET MANAGEMENT COMPANY
21     PTE. LTD., and SECURITY
       INVESTORS, LLC,
22
                       Defendants.
23
24
25
26
27
      STIPULATION OF DISMISSAL                             Case No. 2:18-CV-03523-SJO-GJS
28    WITH PREJUDICE
     Case 2:18-cv-03523-SJO-GJS Document 83 Filed 05/07/19 Page 2 of 4 Page ID #:860




 1          Plaintiff Howard Winston and Defendant Security Investors LLC, by their
 2    respective undersigned counsel, hereby stipulate pursuant to Fed. R. Civ. P.
 3    41(a)(1)(A)(ii) that Count I of the Complaint should be, and hereby is, dismissed
 4    with prejudice and without costs awarded to any party. As Count I was the only
 5    remaining cause of action pending, the parties respectfully request that the Court
 6    close this case.
 7
 8      Dated: May 7, 2019                    /s/ Garth A. Spencer
                                             GLANCY PRONGAY & MURRAY LLP
 9                                           Brian P. Murray (pro hac vice)
10                                           bmurray@glancylaw.com
                                             Garth A. Spencer (pro hac vice)
11                                           gspencer@glancylaw.com
                                             230 Park Avenue, Suite 530
12                                           New York, NY 10169
                                             Telephone: (212) 682-5340
13                                           Facsimile: (212) 884-0988
14
                                             Kevin F. Ruf (SBN 136901)
15                                           kruf@glancylaw.com
                                             1925 Century Park East, Suite 2100
16                                           Los Angeles, CA 90067
17                                           Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160
18
19                                           Attorneys for Plaintiff

20
21                                           /s/ David A. Kotler
                                             DECHERT LLP
22                                           Matthew L. Larrabee (SBN 97147)
                                             matthew.larrabee@dechert.com
23                                           David A. Kotler (pro hac vice)
                                             david.kotler@dechert.com
24                                           1095 Avenue of the Americas
25                                           New York, NY 10036
                                             Telephone: (212) 698-3500
26                                           Facsimile: (212) 698-3599
27
      STIPULATION OF DISMISSAL                                   Case No. 2:18-CV-03523-SJO-GJS
28    WITH PREJUDICE
     Case 2:18-cv-03523-SJO-GJS Document 83 Filed 05/07/19 Page 3 of 4 Page ID #:861



                                         Nathan M. McClellan (SBN 291435)
 1                                       nathan.mcclellan@dechert.com
 2                                       633 West 5th Street Suite 4900
                                         Los Angeles, CA 90071-2032
 3                                       Telephone: (213) 808-5758
                                         Facsimile: (213) 808-5760
 4
 5                                       WINSTON & STRAWN LLP
                                         Jay B. Gould (SBN 135726)
 6                                       jgould@winston.com
                                         Dan K. Webb
 7                                       dwebb@winston.com
                                         Steven Grimes
 8                                       sgrimes@winston.com
 9                                       Kelly Mannion
                                         kmannion@winston.com
10                                       101 California Street
                                         San Francisco, CA 94111-5840
11                                       Telephone: (415) 591-1000
12
                                         Counsel for Defendant Security Investors
13                                       LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      STIPULATION OF DISMISSAL                             Case No. 2:18-CV-03523-SJO-GJS
28    WITH PREJUDICE
     Case 2:18-cv-03523-SJO-GJS Document 83 Filed 05/07/19 Page 4 of 4 Page ID #:862




 1                               SIGNATURE ATTESTATION

 2          I hereby attest, per the Court’s Civil L.R. 5-4.3.4, that concurrence in the
 3
        filing of this document has been obtained from David A. Kotler.
 4
 5
 6                                                  /s/ Garth A. Spencer
 7                                                  Garth A. Spencer

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      STIPULATION OF DISMISSAL                                   Case No. 2:18-CV-03523-SJO-GJS
28    WITH PREJUDICE
